DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 22 July 2020 has been entered.
Claims 1 and 4-15 are pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. (WO 2010/073117) in view of Schnell et al. (WO 2014/130539).
Regarding claims 1, 4, 5 and 7-10, Hühn et al. disclose a method of processing cocoa beans or nibs comprising the steps of:  (a) adding water to cocoa beans to form a suspension; (b) wet grinding the suspension; (c) heating the ground cocoa bean water suspension to a temperature of 70ºC or less; (d) decanting the heated and ground cocoa bean suspension to obtain a water phase, a fat phase and a solid phase (Abstract, page 5/L6-16, page 10/L8-24, page 13-14/Example 2).  
Hühn et al. also disclose, following separation (i.e. decanting), the solid phase is subjected to a drum dryer (i.e. mixing device) to obtain cocoa solids (i.e. cocoa powder) and aromatics (i.e. cocoa aroma) (i.e. continuously separating fluid from the solid phase obtained in step (d) –p. 5/L18-20, p. 10/L15-16).   Moreover, Hühn et al. disclose wherein the water phase is subjected to a first concentration step to obtain aromatics and a second concentration step to obtain polyphenols (p. 5/L25-30).  Finally, Hühn et al. disclose wherein that fat phase is filtrated to obtain cocoa butter (p. 6/L7-9).  
Hühn et al. disclose wherein the unfermented cocoa beans are not pre-dried (plurality of unfermented, fermented and/or pre-dried and/or roasted cocoa beans -p.5/L8-9).
While Hühn et al. disclose processing unfermented cocoa beans, the reference does not disclose that the unfermented beans have been incubated in an ethanolic solution prior to processing.  Moreover Hühn et al. is silent with respect to depulping the unfermented cocoa beans.
Note, while Schnell et al. disclose an ethanol concentration of about 7% (v/v), this value is considered to encompass a value of less than 7% (v/v).
Schnell et al. teach the unfermented cocoa beans may be depulped ([0066]).   Schnell et al. disclose that the pulp may be mechanically processed, fermented or pre-treated and added back to the cocoa beans prior to their addition to the ethanol ([0067]-[0068]).  Given Schnell et al. teach mechanically processing the pulp, it necessarily follows that the acidic components would be removed.  
Hühn et al. and Schnell et al. are combinable because they are concerned with the same field of endeavor, namely processing cocoa beans.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have incubated the unfermented and cocoa beans used in the process of Hühn et al., as taught by Schnell et al. for the purpose of improving the chocolate flavor of the beans without encountering the variations associated with fermentation.
Regarding claim 6, Hühn et al. discloses all of the claim limitations as set forth above.  Hühn et al. do not disclose that the cocoa beans are depulped (p. 5/L8-9).
claim 11, Hühn et al. discloses all of the claim limitations as set forth above.  Hühn et al. do not disclose that any of the cocoa processing steps are conducted at temperatures over 70ºC (p. 8/L6-9).
Regarding claim 12, Hühn et al. discloses all of the claim limitations as set forth above.  Hühn et al. disclose a chocolate construction kit comprising aromatics, cocoa butter, cocoa powder and polyphenols obtained from the cocoa processing described in claim 1 (p. 8/L10-14, claim 28).

Claim 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. (WO 2010/073117) in view of Schnell et al. (WO 2014/130539) and Rumbaut et al. (WO 2009/012928).
Regarding claims 13 and 15, Hühn et al. disclose a method of making chocolate product ‘construction kits’ and using such kits to make chocolate, the method comprising: (a) adding water to cocoa beans to form a suspension; (b) wet grinding the suspension; (c) heating the ground cocoa bean water suspension to a temperature of 70ºC or less; (d) decanting the heated and ground cocoa bean suspension to obtain a water phase, a fat phase and a solid phase (Abstract, page 5/L6-16, page 10/L8-24, page 13-14/Example 2). 
Hühn et al. also disclose, following separation (i.e. decanting), the solid phase is subjected to a drum dryer (i.e. mixing device) to obtain cocoa solids (i.e. cocoa powder) and aromatics (i.e. cocoa aroma) (i.e. continuously separating fluid from the solid phase obtained in step (d) –p. 5/L18-20, p. 10/L15-16).   Moreover, Hühn et al. disclose wherein the water phase is subjected to a first concentration step to obtain aromatics and a second concentration step to 
Hühn et al. disclose producing a chocolate construction kit including the cocoa bean extraction products produced as set forth above including aromatics, polyphenols, cocoa butter and cocoa powder (p. 8/L11-14).
Hühn et al. disclose wherein the unfermented cocoa beans are not pre-dried (plurality of unfermented, fermented and/or pre-dried and/or roasted cocoa beans -p.5/L8-9).
While Hühn et al. disclose processing unfermented cocoa beans, the reference does not disclose that the unfermented beans have been incubated in an ethanolic solution prior to processing.  Moreover Hühn et al. is silent with respect to depulping the unfermented cocoa beans.
Schnell et al. teach that chocolate flavor is influenced by the origin of the cocoa beans, the cocoa cultivars or genotypes and the fermentation and drying processes ([0004]).  However, Schnell et al. teach that the fermentation process is very heterogenous and suffers from great variations in both microbial counts and species composition ([0005]).  Schnell et al. teaches an alternative process which allows for the characteristic cocoa flavor and taste to develop without the variations inherent in microbial fermentation ([0006]).  Specifically, Schnell et al. teaches incubating unfermented cocoa bean in a volume of about 7% (v/v) to 16% (v/v) ethanol sufficient to cover the seeds at a temperature, less than 55ºC, and period of time between 24 and 96 hours ([0007]-[0008]).  Note, while Schnell et al. disclose an ethanol concentration of about 7% (v/v), this value is considered to encompass a value of less than 7% (v/v).
Schnell et al. disclose the unfermented cocoa beans may be depulped ([0066]).   Schnell et al. disclose that the pulp may be mechanically processed, fermented or pre-treated and added 
Hühn et al. and Schnell et al. are combinable because they are concerned with the same field of endeavor, namely processing cocoa beans.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have incubated the unfermented and cocoa beans used in the process of Hühn et al., as taught by Schnell et al. for the purpose of improving the chocolate flavor of the beans without encountering the variations associated with fermentation.
While Hühn et al. disclose a chocolate construction kit, the reference is silent with respect to recombining its components to form a mixture and conching said mixture.
Rumbaut et al. teach a process for producing chocolate or a chocolate-like product comprising combining components of the chocolate and conching (Abstract, Fig. 1).  
Hühn et al. and Rumbaut et al. are combinable because they are concerned with the same field of endeavor, namely chocolate and chocolate-like products.  It would have been obvious to one of ordinary skill in the art to have combined the components of the chocolate construction kit disclosed by Hühn et al. and conch, as taught by Rumbaut et al., to obtain a chocolate or chocolate-like product.  
Regarding claim 14, modified Hühn et al. disclose all of the claim limitations as set forth above.  Hühn et al. is silent with respect to depulping the unfermented cocoa beans and adding the resulting pulp back to the cocoa bean process.
Schnell et al. teach that chocolate flavor is influenced by the origin of the cocoa beans, the cocoa cultivars or genotypes and the fermentation and drying processes ([0004]).  However, Note, while Schnell et al. disclose an ethanol concentration of about 7% (v/v), this value is considered to encompass a value of less than 7% (v/v).
Schnell et al. disclose the unfermented cocoa beans may be depulped ([0066]).   Schnell et al. disclose that the pulp may be mechanically processed, fermented or pre-treated and added back to the cocoa beans prior to their addition to the ethanol ([0067]-[0068]).
Hühn et al. and Schnell et al. are combinable because they are concerned with the same field of endeavor, namely processing cocoa beans.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have incubated the unfermented and cocoa beans used in the process of Hühn et al., as taught by Schnell et al. for the purpose of improving the chocolate flavor of the beans without encountering the variations associated with fermentation.
Response to Arguments
Applicant's arguments filed 22 July 2020 have been fully considered but they are not persuasive. 
Applicant disagrees with the Examiner’s general assertion that Hühn et al. disclose the use of unfermented and non-predried cocoa beans as a starting material.  Applicant refer to the Hühn Declaration at paragraph 7 and explain “[d]ue to the presence of relatively high 
Here, Hühn et al. clearly disclose the use of unfermented, fermented and/or pre-dried cocoa beans (see Abstract, page 1/lines 5-7, page 5/lines 8-9, and page 12/lines 21-29/Example 2).  Hühn et al. does not distinguish or teach away from using unfermented and non-predried cocoa beans.  The disclosure of Hühn et al. directs the skilled artisan to process unfermented and non-predried cocoa beans with a reasonable expectation of success.    
Applicants explain claims 1 and 13 recite that the unfermented cocoa beans added in step (a) to form a suspension are not predried and have not been subjected to an incubation step prior to step (a).  Applicants submit as further “recited in step (d), it has been surprisingly found that, in contrast to both Huhn [sic] and Schnell, low molecular polyphenols (e.g. catechins) are 
Here, Hühn et al. disclose step (d) as required in claim 1.  Does Applicant suggest the incubation step required before step (a) is responsible for this “surprising” removal of low molecular polyphenols in step (d)?  
Applicants argue “[a]t the time of filing this application, and in view of Hühn and Schnell, one skilled in the art would not have considered incorporating an incubation step according to Schnell into the process of Huhn [sic] absent a drying step with a reasonable expectation of successfully obtain extracts which simultaneously (a) contain heat-sensitive antioxidants and vitamins similar to that of unfermented cocoa bean products, and (b) have a palatable, non-bitter and non-astringent tastes and an appearance similar to that of conventionally fermented beans.”  
Note that while Schnell et al. do not disclose all the features of the present claimed invention, Schnell et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that it was known to incubate unfermented cocoa bean in a volume of about 7% (v/v) to 16% (v/v) ethanol sufficient to cover the seeds at a temperature, less than 55ºC, and period of time between 24 and 96 hours ([0007]-[0008]) as an alternative process which allows for the characteristic cocoa flavor and taste to develop without the variations inherent in microbial fermentation ([0006]), and in combination with the primary reference, discloses the presently claimed invention. 
see MPEP §2111.03).
Moreover, note the claimed method does not require that the resulting extract contain a certain amount of heat-sensitive antioxidants and vitamins or a specific chemical/sensory profile.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 22 July 2020 is insufficient to overcome the rejections under 35 U.S.C. 103 as set forth in the last Office action.
See Response to Arguments set forth above in paragraph 9.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796